Case 1:20-cv-00140-LEK-RT Document 53 Filed 12/11/20 Page 1 of 1                PageID #: 239

                                       MINUTES



  CASE NUMBER:             CIVIL NO. 20-00140 LEK-RT
  CASE NAME:               John B. Hatori vs. Noland P. Espinda et al.,
  ATTYS FOR PLA:           Sean Patrick Fitzsimmons
  ATTYS FOR DEFT:          William R.K. Awong


        JUDGE:      Leslie E. Kobayashi           REPORTER:         Debi Read

        DATE:       12/11/2020                    TIME:             10:00AM - 10:15 AM


 COURT ACTION: EP: Defense [45] MOTION to Dismiss Plaintiff’s First Amended
 Complaint held.

 Court hears from the parties regarding ongoing discussions.

 Discussion held.

 Parties WITHDRAW Defense [45] MOTION to Dismiss Plaintiff's First Amended
 Complaint and will submit a stipulation to amend plaintiff’s first amended complaint.

 Further, the Court directs that the scope of appointment of Mr. Fitzsimmons’ office will
 also include:
         - drafting and filing of the 2nd Amended Complaint
         - representing the plaintiff in any settlement discussions as well as settlement
          conferences.

 Submitted by: Agalelei Elkington, Courtroom Manager
